Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the spatial control component of each of said five axes in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Thus, the spatial control components are three motorized linear actuators and two motorized rotary actuators.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites simultaneously modifying, during the same iteration, the spatial control component of each of said five axes. One of skill in the art interprets the phrase “modifying a component” to mean structurally changing a component, and does not include operating a component. Applicant’s disclosure does not describe claim 1 in a way that would allow one skilled in the art to practice the claimed invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 1 requires each of the five spatial control components to be simultaneously modified during a machining operation.
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to machining a toothed rack.
(C) The state of the prior art. The current state of the prior art discloses many ways to machine teeth.
(D) The level of one of ordinary skill. Applicant’s disclosure must be sufficient to enable a gear or toothed rack machinist having three-to-five years of experience to use the invention. 
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand how to machine a toothed rack by simultaneously modifying the five spatial control components.
 (F) The amount of direction provided by the inventor. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. Upon reviewing the instant application, Applicant’s originally filed disclosure does not describe how the structure of the spatial control components are modified during machining of the toothed rack. While Applicant has support for operating or “actuating” the spatial control components, or, “modifying … the position of the tool head 17” on each of the five axes (lines 28-36 of page 7), Applicant’s originally filed disclosure does not describe how any of the five control components are modified, or how the modifications allow for controlling of the cutting tool.
(G) The existence of working examples. As described in factor (F), above, Applicant’s originally filed application does not give an example of how to modify the control components.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since one of ordinary skill in the art would be uncertain as to how to control the cutting tool during machining by simultaneously modifying structural components of the machining system, it would not be practical for one of ordinary skill in the art to be able to use the method as recited in claim 1 after experimentation. 
After considering all of the above factors, claim 1 is not enabled by the originally filed disclosure. Due to no description of how to control a cutting tool during machining by simultaneously modifying five spatial control components, a person of ordinary skill in the art would not be able to use the invention as recited in claim 1.
The examiner recommends amending the claim to recite something similar to: simultaneously moving the cutting tool relative to the rack in all five axes. Or, simultaneously modifying the position of the cutting tool relative to the rack in all five axes.
Claims 2-9 are rejected for requiring the limitations of claim 1.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the cutting tool is formed by a disk milling cutter. While the specification states this, one of skill in the art would reasonably infer that the disclosure means that the cutting tool is a disk milling cutter, not formed by a disk milling cutting. For example, lines 20-28 of page 3 of the originally filed specification state: “a non-spherical cutting tool, and in particular with a cylindrical cutting tool, such as a disk milling cutter, which has a material removal capacity much greater than the capacity of a spherical milling ball cutter. Lines 24-29 of page 4 of the specification also state: “Figure 4 illustrates an example of a disk milling cutter according to a first embodiment likely of being used as a cutting tool in the method according to the invention. Figure 5 illustrates an example of a disk milling cutter according to a second embodiment which can be used as a cutting tool in the method according to the invention.”
Further, the only place in the specification that states that the cutting tool is formed by a disk milling cutter is in lines 18-19 of page 6, which states: “Preferably, the cutting tool 3 is formed by a disk milling cutter, such as that represented in Figure 7, or Figure 8, or in section in Figures 4 and 5.” However, figures 4-5 and 7-8 illustrate the disk milling cutter being the cutting tool for cutting the rack (page 4 line 24 – page 5 line 3). 
Thus, one of skill in the art would believe that the cutting tool is a disk milling cutter, and, the specification does not reasonably convey to one of skill in the art that the cutting tool was formed by a disk milling cutter.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites << five continuous axes >>. The brackets make it confusing as to whether this is a claimed element or not.
	Claim 1 recites simultaneously modifying, during the same iteration, the spatial control component of each of said five axes, whereas the cutting tool rotates and is applied in contact with the surface of the tooth which is being trimmed. There is insufficient antecedent basis for “the same iteration”, “the spatial control component”, “the surface”, and “the tooth”. Furthermore, the term “whereas” is confusing. “Whereas” is generally used to contrast two things. It is unclear how the cutting tool rotating is contrasted with the spatial control components being modified.
	Claim 4 recites the control of the helix angle of the tooth during trimming is assigned to the first yaw axis of rotation. There is insufficient antecedent basis for “the control” and “first yaw axis of rotation”. Further, it is unclear what the control of the helix angle is referring to. Is this attempting to describe how the tool forms the helix angle on the tooth? 
Claim 5 recites the control of the pressure angle of the tooth during trimming is assigned to the second roll axis of rotation. There is insufficient antecedent basis for “the control” and “the second roll axis of rotation”. Further, it is unclear what the control of the pressure angle is referring to. Is this attempting to describe how the tool forms the pressure angle on the tooth?
Claim 6 recites wherein it includes …. It is unclear what “it” is referring to. Is this attempting to add a step to the method? Or attempting to modify a step of claim 1? If attempting to add a step, the claim should recite: The method according to claim 1, further comprising ….
Claim 6 recites wherein it includes a programming step during which, a file for controlling the machine tool is generated, by means of a computer and a software, which comprises: … the yaw control setpoint of the rack along to the first axis of rotation, depending on the desired helix angle for the surface to be trimmed, and the roll control setpoint along the second axis of rotation, depending on the desired pressure angle for the surface to be trimmed. It is unclear whether “which comprises” is referring to the programming step, the file, the computer, or the software. Further, the “depending” language renders the limitation confusing. Are the yaw control setpoint an the roll control setpoint an optional limitation that is dependent on what the desired helix angle and pressure angle are? 
Regarding claim 6, there is insufficient antecedent basis for the yaw control setpoint and the roll control setpoint.
Claim 7 recites the vector and the considered point. There is insufficient antecedent basis for these limitations.
Claims 2-3 and 8-9 are rejected for depending from claim 1.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2018/0297627 (“Eisenhuth”). 
Claim 9 recites a power steering system provided with a rack having a toothing with variable pitch machined according to a method in accordance with claim 1. The patentability of this claim does not depend on the method of production—but by the product itself. 
Eisenhuth teaches a power steering system (reference numeral 1 illustrated in fig. 1, wherein electric servo motor 7 is provided to make the steering system a power steering system) provided with a rack (5) having a toothing with variable pitch (fig. 1, paras. [0006], [0023], [0025] & [0031]-[0032]). While Eisenhuth doesn’t teach the rack 5 being made by the process of claim 1, forming the rack of Eisenhuth by the method of claim 1 would provide a rack with the same or obvious structure as the rack of Eisenhuth and the rack will function the same as the rack of Eisenhuth. Furthermore, milling the rack of Eisenhuth would not impart any distinctive structural characteristics to the rack that impart a nonobvious structural difference between the racks because the pitch and structure of the toothing of the racks will be the same.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2018/0043925 (“Anders”) in view of Eisenhuth.
Claim 9 recites a rack having a toothing with variable pitch machined according to a method in accordance with claim 1. Anders teaches a toothed steering rack having a variable pitch that is formed by a process including milling (paras. [0018]-[0021]). While Anders doesn’t teach the rack being made by the specific milling process of claim 1, since both racks are formed by milling, one would expect the structure of the rack of Anders to be the same or obvious over the rack of Anders formed using the specific milling method of claim 1 because the structure of the racks will be the same and the racks and are both formed by a milling process. Furthermore, since Anders also teaches to mill the rack, one of skill in the art would not expect the specific milling method of claim 1 to impart any distinctive structural characteristics to the rack.
Anders fails to teach the steering rack being part of a power steering system. However, this would have been obvious in view of Eisenhuth. Eisenhuth teaches that it is known to provide an electric servo motor to assist the manual torque imparted by the driver (para. [0025]).
In this case, both Anders and Eisenhuth are directed to a variable pitch steering rack. Eisenhuth teaches that it is known and predictable to use such racks in a steering system comprising an electric servo motor to assist the manual torque imparted by the driver. Thus, in order to allow a user to more easily turn the vehicle, it would be obvious to use the rack of Anders in a power steering system.

Prior Art
	The prior art fails to explicitly teach simultaneously modifying the spatial control component of each of said five axes. However, this limitation is not enabled as detailed in the 112(a) rejection above. The references cited in form 892 include Anders (which teaches a variable pitch rack that can be formed from milling) and numerous references showing that machining/milling with simultaneous 5-axis control are known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”